Harvey, J.
(dissenting): I accord with the view that appellant’s contention for the definition of the word “sold,” as used in R. S. 60-3460, cannot be sustained, and that to do so would destroy the force of the section. My view is that it means a confirmed sale as distinct from the sale alone. But this distinction is without practical difference, so far as this case is concerned. The section provides, in short, that real estate once sold shall not again be liable for sale (1) for any balance due on the judgment under which it had been sold, (2) or for “any judgment or lien inferior thereto and under which the holder of such lien had a right to redeem within the fifteen months” previously provided. The statute as a whole was meritorious in its purposes, one of which was to get rid of a well-known evil practice which had grown up by which the plaintiff, in a foreclosure case, would buy the land in for a nominal sum and have a deficiency judgment for a large amount. The first part of this section was designed to put a stop to that. Under it, if a plaintiff bids less than the land is worth, or less than the full amount of his claim, and the property should be redeemed by the *682defendant owner, or a junior lien holder, or go to sheriff’s deed, the land could not again be sold for the deficiency judgment. Another section, R. S. 60-3439, provides that the defendant owner may redeem by paying the amount the real property sold for. Still another section, R. S. 60-3455, provides that the defendant owner’s right of redemption shall not be subject to levy and sale on execution. So, the first provision of section R. S. 60-3460, together with R. S. 60-3439 and R. S. 60-3455, and in harmony with other provisions of the act,' effectively eliminates the evil practice of plaintiff’s bidding the real property in for a nominal sum and having a large deficiency judgment with which he could harass the debtor. The beneficial purposes even of that provision are not discernible alone from R. S. 60-3460, but from that and of^er provisions of the act. It is not difficult to apply, for the reason that the amount of the judgment, as well as the amount for which the real property was sold, and the description of the real property, are matters of record in the case and the court at no time has any difficulty in applying that portion of the section.
I think the legislators had a broader purpose in passing the mortgage-redemption law. This recognized facts well known in this state. The ability of owners of real property to pay mortgages or other liens thereon is not constant or uniform. At times their ability to pay is almost negligible; at others it is easy for them to do so. We have had the lean years and the fat ones throughout the history of our state. As a rule, persons who loan money on real property do not want the property. Either they do not know how to handle it or do not care to devote their time to that business. What they want is the return of the sum loaned with the interest thereon. Often they would prefer that ultimate payment be delayed a year, or two years, if it be then made, rather than to take over the property. On the other hand, owners of real property acquired it because they wanted it, for homes or business purposes, or both. They are willing to pay just liens thereon,' and when crop and business conditions are normal or better, to do so promptly. During such periods there are few foreclosures. But in times of financial stress, which may result from a general financial depression, as we have now, or from general crop failures, as we have sometimes had, they may find themselves unable to pay. If forced to sell then, their property would bring but a fraction of its value *683in normal times, and in many instances would result in their financial ruin. If payments could be delayed for a year or two, general crop or financial conditions would likely improve, enabling them to pay and continue the ownership of their homes and their businesses. The mortgage-redemption law was designed to meet these factual conditions, and is a measure involving statesmanship of a high order. One of the fundamental principles of our jurisprudence is that every man is entitled to his day in court, that a judgment in any case affects only those who are parties to the action and their privies. This principle is thoroughly embedded in the jurisprudence of this state, as it is also in the jurisprudence of every state in the Union and of the United States. It is fair, sound and wholesome. So thoroughly is that principle understood that it has been the uniform practice, both before and since the enactment of the mortgage-redemption law, in bringing actions to foreclose liens on real property, to make all persons, firms, or corporations parties defendant who have any right, title, or interest in the real property, or any lien thereon inferior to that of plaintiff. The instances where that was not done are so few as to be regarded as mistakes. The legislators knew this principle when they passed the mortgage-redemption law. Everybody knew it. To accomplish the purposes desired by the statute there was no necessity for them to abrogate it, and they used no language clearly designed for that purpose. It is my judgment they never intended to abrogate that principle, and that they did not do so. The right to sell, mortgage, or otherwise encumber real property, and to make binding contracts for those purposes is an incident inherent in its ownership. To carry out the purposes of the mortgage-redemption law it was not necessary to abrogate this right. No language for that purpose was used in the act, and in my judgment it was not intended to do so.
By early statutes and decisions of this court, adhered to throughout our history, it was established that a mortgage on real property, whatever its wording, conveys no title, but is a lien only; that the method for one who has a lien on property to get title thereto is by an action to foreclose it, and to have it sold by the sheriff under an execution conforming to the judgment; that a surplus arising from such sale be paid to the defendant in execution, unless the question of its distribution be specifically reserved, but its dis*684tribution could be made only among parties to the action, either originally so, or later brought in; and, generally, when an owner of real property has several liens thereon the payment by him of one of such liens does not discharge the others. These principles certainly were well known to the members of the legislature when the mortgage-redemption law was enacted. It was not necessary to abrogate them to carry out the purposes of the statute, and I find no reason to think there was any intention to abrogate them.
With these principles in mind let us look at the second portion of R. S. 60-3460, which provides that real estate once sold shall not again be liable for sale for “any judgment or lien inferior thereto, and under which the holder of such lien had a . right to redeem within the fifteen months hereinbefore provided for.” The real question before us is, Just what does this mean? Obviously the provision is not complete in itself. To understand its meaning it is necessary to consider it in connection with other established legal principles, some of which, at least, are embodied in other sections of the statute. It seems that the majority of my associates take the view that the only other things which can be considered are sections R. S. 60-3440 and 60-3441. Clearly they were not originally drafted to be applicable to this section — R. S. 60-3460. It is my view that the latter part of this section should be construed in connection with R. S. 60-3440 and 60-3441, but not with them alone, but with the other statutes and fundamental principles of law hereinbefore enumerated. That such can be done has been heretofore demonstrated by the decisions of this court in Shrigley v. Black, 66 Kan. 213, 71 Pac. 301; State Bank v. Marty, 121 Kan. 753, 250 Pac. 321; Stacey v. Tucker, 123 Kan. 137, 254 Pac. 339, and other cases referred to in the previous dissenting opinion in this case. By so construing the statute we give full effect to the worthy purposes of the mortgage-redemption law without abrogating other sections of the statute and fundamental legal principles which have become well settled in the law of this state.
Johnston, C. J., and Smith, J., concur in this dissent.